Order entered May 11, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00950-CR

                                 THOMAS J. ELLIS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 3
                                   Dallas County, Texas
                          Trial Court Cause No. MA13-70570-C

                                             ORDER
       The Court REINSTATES the appeal.

       On April 12, 2016, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by court-appointed counsel Jeffery Buchwald;

(3) counsel’s explanation for the delay in filing appellant’s brief is his workload; and (4)

appellant’s brief will be filed within thirty days of the April 15, 2016 findings.

       We ORDER appellant to file his brief by MAY 20, 2016.

       We DIRECT the Clerk to send copies of this order to counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE